                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

DARYLE WALKER, MICHAEL                         §
WOODS, DON FOWLER, DAVID                       §
CEPEDA, KEVIN RASH, RICHARD                    §
KREDER, GREG CORRALES,                         §
BOBBY JOE SAMFORD, JIMMY                       §
SPENCER, JR., CRAIG RODAHL,                    §
ARLEY HARRIS, III, AND                         §       CASE NO. 1:17-CV-00235-ADA-JCM
RICHARD DAULEY,                                §
                                               §
              Plaintiffs,                      §
                                               §
v.                                             §
                                               §
BRENT STROMAN, MANUEL                          §
CHAVEZ, ABELINO “ABEL”                         §
REYNA, CITY OF WACO, TEXAS,                    §
McLENNAN COUNTY, TEXAS,                        §
ROBERT LANNING, JEFFREY                        §
ROGERS, PATRICK SWANTON,                       §
STEVEN SCHWARTZ, and                           §
CHRISTOPHER FROST,

              Defendants.
                                         ORDER

       Before the Court are: Defendants Frost and Schwartz’s Motion to Dismiss (ECF No. 45);

the City Defendants’ Joint Motion to Dismiss (ECF No. 46); Defendants Reyna and McLennan

County’s Motion to Dismiss (ECF No. 47); and the respective responses, replies, and sur-replies

thereto. The Court, having considered the Motions and applicable law, finds that the Motions

should be DENIED or DENIED in PART and GRANTED in PART as discussed below.




                                              1
                                      I. INTRODUCTION

       This case stems from the Twin Peaks restaurant incident on May 17, 2015. Members of

the Bandidos and Cossacks Motorcycle Clubs, along with hundreds of other motorcycling

enthusiasts, converged on the restaurant. Tensions between the Bandidos and Cossacks erupted

in a shootout that left nine dead and many injured. In the aftermath of the incident, police

arrested 177 individuals on charges of Engaging in Organized Criminal Activity. The probable

cause affidavit in support of the arrest warrants was the same for each of the 177 arrestees, and a

justice of the peace set bond for each of the arrestees at one million dollars. Only one of the

criminal cases ever went to trial (the defendant in that case is not a party to the instant action),

and those proceedings ended in a mistrial. The state eventually dropped all remaining charges

against the arrestees. The plaintiffs in this case, Daryle Walker, Michael Woods, Don Fowler,

David Cepeda, Kevin Rash,

Richard Kreder, Greg Corrales, Bobby Joe Samford, Jimmy Spencer, Jr., Craig Rodahl, Arley

Harris III, and Richard Dauley, were arrested pursuant to the same probable cause affidavit as

the other arrestees.

       The plaintiffs bring this case pursuant to 42 U.S.C. § 1983. They allege that the

defendants violated their Fourth Amendment rights by obtaining arrest warrants based on a fill-

in-the-name affidavit that lacked probable cause. Plaintiffs also allege that the defendants

violated their Fourteenth Amendment due process right to be free from unlawful arrest. Plaintiffs

allege that the defendants conspired to commit these violations.

       There are three groups of defendants in this case. The first group consists of: the City of

Waco, Texas; Brent Stroman, Chief of Police; Robert Lanning, Assistant Chief of Police;

detective Jeffrey Rogers; and police officers Manuel Chavez, Patrick Swanton. The second group



                                                 2
is McLennan County, Texas and former McLennan County District Attorney Abelino “Abel”

Reyna. The third group is Steven Schwartz and Christopher Frost, both of whom are special

agents of the Texas Department of Public Safety. The plaintiffs bring suit against the City of

Waco (“the City”) and McLennan County (“the County”) as municipalities and the other

defendants in their individual capacities. The individual defendants all assert qualified immunity.



                                   II. LEGAL STANDARDS

       Title 42 U.S.C. § 1983 creates a cause of action against any person who, under color of

law, causes another to be deprived of a federally protected constitutional right. Two allegations

are required to state a cause of action under 42 U.S.C. § 1983. “First, the plaintiff must allege

that some person has deprived him of a federal right. Second, he must allege that the person who

has deprived him of that right acted under color of state or territorial law.” Gomez v. Toledo, 446

U.S. 635, 640 (1980); Manax v. McNamara, 842 F.2d 808, 812 (5th Cir. 1988).

       Upon motion or sua sponte, a court may dismiss an action that fails to state a claim upon

which relief may be granted. FED. R. CIV. P. 12(b)(6); Carroll v. Fort James Corp., 470 F.3d

1171, 1177 (5th Cir. 2006). To survive Rule 8, a nonmovant must plead “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). “The court’s task is to determine whether the plaintiff has stated a legally cognizable

claim that is plausible, not to evaluate the plaintiff’s likelihood of success.” Lone Star Fund V

(U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The court begins by

identifying which allegations are well-pleaded facts and which are legal conclusions or elemental

recitations; accepting as true the former and rejecting the latter. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). A court need not blindly accept every allegation of fact; properly pleaded allegations



                                                 3
of fact amount to more than just conclusory allegations or legal conclusions “masquerading as

factual conclusions.” Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002). The

court then determines whether the accepted allegations state a plausible claim to relief. Id. at 379.

       “Factual allegations must be enough to raise a right to relief above the speculative level,

on the assumption that all the allegations in the complaint are true (even if doubtful in fact).”

Twombly, 550 U.S. at 555. “The court accepts all well-pleaded facts as true, viewing them in the

light most favorable to the [nonmovant].” In re Katrina Canal Breaches Litig., 495 F.3d 191,

205 (5th Cir. 2007) (quotation marks omitted). “A claim has facial plausibility when the

[nonmovant] pleads factual content that allows the court to draw the reasonable inference that the

[movant] is liable for the misconduct alleged.” Ashcroft, 556 U.S. at 678. “The plausibility

standard . . . asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. For

purposes of Rule 12(b)(6), “pleadings” include the complaint, its attachments, and documents

referred to in the complaint and central to a plaintiff’s claims. Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498–499 (5th Cir. 2000).

       Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss an action barred by

qualified immunity. See Bustillos v. El Paso Cnty. Hosp. Dist., 226 F. Supp. 3d 778, 793

(W.D. Tex. 2016) (Martinez, J.) (dismissing a plaintiff’s claim based on qualified immunity).

Qualified immunity shields government officials from civil liability for claims under federal law

unless their conduct “violates a clearly established constitutional right.” Mace v. City of

Palestine, 333 F.3d 621, 623 (5th Cir. 2003). Qualified immunity balances “the need to hold

public officials accountable when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they perform their duties reasonably.”

Pearson v. Callahan, 555 U.S. 223, 231 (2009). Because qualified immunity shields “all but the



                                                 4
plainly incompetent or those who knowingly violate the law,” the Fifth Circuit considers

qualified immunity the norm and admonishes courts to deny a defendant immunity only in rare

circumstances. Romero v. City of Grapevine, 888 F.3d 170, 176 (5th Cir. 2018) (quoting Malley

v. Briggs, 475 U.S. 335, 341 (1986)) (internal quotation marks omitted).

       Courts use a two-prong analysis to determine whether an officer is entitled to

qualified immunity. Cole v. Carson, No. 14-10228, 2019 WL 3928715, at *5 (5th Cir. Aug. 20,

2019), as revised (Aug. 21, 2019). A plaintiff must show (1) the official violated a constitutional

right; and (2) the constitutional right was “clearly established” at the time of the defendant’s

alleged misconduct. Reed v. Taylor, 923 F.3d 411, 414 (5th Cir. 2019). The Supreme Court held

in Pearson that “the judges of the district courts . . . should be permitted to exercise their sound

discretion in deciding which of the two prongs of the qualified immunity analysis should be

addressed first.” 555 U.S. at 236. Although qualified immunity is an affirmative defense, the

plaintiff bears the burden to rebut the defense and assert facts to satisfy both prongs of the

analysis. Brumfield, 551 F.3d at 326. If a plaintiff fails to establish either prong, the public

official is immune from suit. Zarnow v. City of Wichita Falls, 500 F.3d 401, 407 (5th Cir. 2007).

       A heightened pleading requirement is imposed on a civil rights plaintiff suing a state

actor in his individual capacity. Elliott v. Perez, 751 F.2d 1472, 1479 (5th Cir. 1985). To satisfy

the heightened pleading requirement and maintain a § 1983 action against an official who raises

a qualified immunity defense, a complaint must allege with particularity all material facts

establishing a plaintiff’s right of recovery, including “detailed facts supporting the contention

that [a] plea of immunity cannot be sustained.” Leatherman v. Tarrant Cnty. Narcotics

Intelligence and Coordination Unit, 954 F.2d 1054, 1055 (5th Cir. 1992). Mere conclusory




                                                 5
allegations are insufficient to meet this heightened pleading requirement. Elliott, 751 F.2d at

1479.



                                        III. ANALYSIS

A. Fourth and Fourteenth Amendments

        At the outset, the Court notes that Plaintiffs bring their claims against the defendants

under both the Fourth and Fourteenth Amendments. But “[w]here a particular Amendment

provides an explicit textual source of constitutional protection against a particular sort of

government behavior, that Amendment, not the more generalized notion of substantive due

process, must be the guide for analyzing these claims.” Albright v. Oliver, 510 U.S. 266, 273

(1994) (internal punctuation omitted). A citizen has a right under the Fourth Amendment to be

free from arrest unless the arrest is supported by either a properly issued arrest warrant or

probable cause. Flores v. City of Palacios, 381 F.3d 391, 402 (5th Cir. 2004). “The Framers

considered the matter of pretrial deprivations of liberty and drafted the Fourth Amendment to

address it.” Albright, 510 U.S. at 274. Because the Fourth Amendment covers unlawful arrest,

Plaintiffs cannot also seek relief under the Fourteenth Amendment. Cuadra v. Houston Indep.

Sch. Dist., 626 F.3d 808, 814 (5th Cir. 2010). Accordingly, Plaintiffs’ Fourteenth Amendment

claims are DISMISSED, and the Court will address their claims in the context of the Fourth

Amendment.

        The Court also notes that Plaintiffs attempt to invoke an exception to the general rule

described above, citing Cole v. Carson, 802 F.3d 752 (5th Cir. 2015), vacated sub nom. Hunter

v. Cole, 137 S. Ct. 497 (2016). In Cole, the Fifth Circuit recognized deliberate fabrication of

evidence by police may create a Fourteenth Amendment claim if such a claim may not be



                                               6
pursued under the Fourth Amendment. Id. First, Plaintiffs have a Fourth Amendment claim in

this case. Second, the Fifth Circuit issued this decision on September 25, 2015, over four months

after the shootout at Twin Peaks. Again, to overcome a defendant’s qualified immunity, a

plaintiff must show that the constitutional right was “clearly established” at the time of the

defendant’s alleged misconduct. Reed, 923 F.3d at 414. The exception that Plaintiffs seek to

invoke had not yet been recognized in this Circuit at the time their cause of action arose, and as

such, any right recognized in Cole was not clearly established.

       There are two claims against government agents for alleged Fourth Amendment

violations in connection with a search or arrest warrant: (1) claims under Malley, 475 U.S. at

335, for which the agent may be liable if he “fil[es] an application for an arrest warrant without

probable cause” and “a reasonable well-trained officer . . . would have known that [the] affidavit

failed to establish probable cause,” Michalik v. Hermann, 422 F.3d 252, 259–60 (5th Cir. 2005)

(citations and internal quotation marks omitted); and (2) claims under Franks v. Delaware, 438

U.S. 154 (1978), for which the agent may be liable if he “makes a false statement knowingly and

intentionally, or with reckless disregard for the truth that results in a warrant being issued

without probable cause,” Michalik, 422 F.3d at 258 n.5. In the instant case, Plaintiffs bring

claims under both theories.

       i. Malley violation

       Plaintiffs allege that the defendants violated their Fourth Amendment rights by presenting

a facially deficient warrant affidavit. Third Am. Compl. (hereinafter, “Am. Compl.”) at 56.

Plaintiffs argue that the warrant is a general warrant, devoid of any particularized facts related to

any of the plaintiffs. See id. at Ex. 1 (warrant affidavit, also included below). They argue that the

affidavit contains many facial shortcomings, including: it fails to describe specific actions by the



                                                 7
plaintiffs; it contains no specific allegations regarding the plaintiffs’ membership or affiliation

with a criminal street gang; it contains no specific allegations regarding a conspiracy to commit

criminal acts; and it offers no specific allegation that the plaintiffs committed any violent act.

       A Malley violation is not the presentment of false evidence, but the obvious failure of

accurately presented evidence to support the probable cause required for the issuance of a

warrant.

       In Spencer v. Staton, an arrestee brought a § 1983 action alleging that she was arrested on

a facially invalid warrant that was unsupported by probable cause. 489 F.3d 658, 661 (5th Cir.

2007). The affidavit contained only the arrestee’s biographical and contact information, the

charged offense, and a conclusory statement that she had committed the crime of assisting others

in evading authorities. Id. The Fifth Circuit held that this was “a textbook example of a facially

invalid, ‘barebones’ affidavit.” Id.

       In Kohler v. Englade, police searching for a serial killer sought a DNA sample from the

plaintiff during a criminal investigation. 470 F.3d 1104, 1107 (5th Cir. 2006). A detective

prepared an affidavit for a seizure warrant that offered no indication as to the identity or

credibility of a tipster who implicated the plaintiff, nor did the affidavit indicate any

corroborating evidence to support the tip. Id. at 1110–11. Additional information in the affidavit

regarding Kohler’s twenty-year-old burglary conviction, employment status, his past

employment with a company with a secondary shop on a road where items belonging to one of

the victims were found, and refusal to voluntarily submit to a saliva swab, failed to establish

probable cause that he was the serial killer. Id. at 1111. “Even when considered in their totality,

the circumstances set forth in the affidavit failed to provide a nexus” between the plaintiff’s

DNA and the serial killings. Id.



                                                  8
       In Blake v. Lambert, a challenged affidavit merely identified the plaintiff and recited the

charge and relevant statute. 921 F.3d 215, 220 (5th Cir. 2019). The affidavit did not provide

enough supporting facts to establish probable cause, such as the officer’s experience, the sources

of the information in the affidavit or the reliability of those sources, or his conversations with the

plaintiff during his investigation. Id. at 220–21. The Fifth Circuit found this to be a “textbook

example” of a facially invalid affidavit. Id. (citing Spencer, 489 F.3d at 658).

       The affidavit at issue in the instant case stated:




                                                  9
       Defendants’ assertion of qualified immunity requires the Court to first ask “whether a

reasonably well-trained officer . . . would have known that his affidavit failed to establish

probable cause and that he should not have applied for the warrant.” Malley, 475 U.S. at 345. In

evaluating the existence of probable cause within an affidavit, the Court must consider the

totality of the circumstances. Illinois v. Gates, 462 U.S. 213, 238–39 (1983).

       Considering the affidavit against Malley caselaw, the affidavit in this case is a significant

improvement upon the “classic bare bones affidavit” in Spencer. See 489 F.3d at 661. Again, the

Spencer affidavit merely recited the offense then added a conclusory statement that the

individual committed that offense. Id. Defendant Chavez’s affidavit, prepared in the context of a

melee involving multiple shootings and 177 arrests, clearly identifies the subject, the offense, the

parties involved, the time and circumstances under which they met, what they wore, identifying

characteristics, and the weapons they used. Unlike the circumstances in Kohler v. Englade, the

affidavit offers a nexus between the plaintiffs and the alleged crime. The instant affidavit is a

significant improvement upon the Blake affidavit, which merely identified the plaintiff and

                                                10
recited the charge and relevant statue. In sum, Defendant Chavez’s affidavit is not “so lacking in

indicia of probable cause as to render official belief in its existence entirely unreasonable.”

Messerschmidt v. Millender, 565 U.S. 535, 547 (2012) (quoting Leon, 468 U.S. at 923).

Accordingly, Plaintiffs fail to overcome Defendants’ qualified immunity and dismissal is

appropriate.

       ii. Franks violation

       “A governmental official violates the Fourth Amendment when he deliberately or

recklessly provides false, material information for use in an affidavit in support of a search [or

arrest] warrant.” Hart v. O’Brien, 127 F.3d 424, 449 (5th Cir. 1997). In the context of § 1983

claims asserting Fourth Amendment violations, a governmental official is:

       liable for swearing to false information in an affidavit in support of [an arrest]
       warrant, provided that: (1) the affiant knew the information was false or [acted
       with] reckless disregard for the truth; and (2) the warrant would not establish
       probable cause without the false information.

Id. at 442 (citing Franks, 438 U.S. at 171). “[T]he fact that a government official did not sign or

draft the affidavit in support of a warrant does not preclude his or her liability for Franks

violations.” Melton v. Phillips, 837 F.3d 502, 508 (5th Cir. 2016). An agent can be liable when

he deliberately or recklessly provides false information to another agent, who then includes the

misinformation. Id. at 507–08.

       “To prove reckless disregard for the truth [a plaintiff] must present evidence that [the

defendant] ‘in fact entertained serious doubts as to the truth’ of the relevant statement.” Hart,

127 F.3d at 449 (quoting St. Amant v. Thompson, 390 U.S. 727, 732 (1968)); Melton, 837 F.3d at

509. “Whether a defendant in fact entertained serious doubts as to the truth is necessarily a fact

question.” Id. at 509–10. Plaintiffs’ Franks claim alleges that Defendant Chavez deliberately or

recklessly included false information in the warrant affidavit, and that every operative fact

                                                11
alleged in the affidavit is false. Pls.’ Omnibus Resp. at 12. Plaintiff also alleges that Defendants

Stroman, Lanning, Reyna, Chavez, Rogers, Schwartz, and Frost deliberately or recklessly

“caused an affidavit against each Plaintiff to be presented to the Magistrate Judge that each knew

to be materially false and misleading.” Am. Compl. at 58.

       While the complaint offers ambiguous allegations of the state of mind of Defendants

Stroman, Lanning, Reyna, Chavez, Rogers, Schwartz, and Frost, at this early stage of the case,

with no record yet developed, dismissal on qualified immunity grounds is inappropriate. Wicks v.

Miss. State Emp’t Svcs., 41 F.3d 991, 995 (5th Cir. 1995); see also McGee v. Carrillo, 297 F.

Appx. 319, 321–22 (5th Cir. 2008) (holding that denial of motion to dismiss on qualified

immunity does not preclude resolution of qualified immunity on summary judgment); Lion

Boulos v. Wilson, 834 F.2d 504, 507 (5th Cir. 1987). At the summary judgment stage, with a

more complete factual record, the defendants can again raise their qualified immunity defense.

Because the question of deliberateness or recklessness requires inquiry into the specifics of what

Defendants Stroman, Lanning, Reyna, Chavez, Rogers, Schwartz, and Frost knew and why they

contributed to or completed the affidavit as they did, the Court will allow Plaintiffs discovery on

their Franks claim.

B. Conspiracy

       To state a claim for conspiracy under section 1983, a plaintiff must allege the existence of

(1) an agreement to do an illegal act; and (2) an actual constitutional deprivation. Cinel v.

Cannock, 15 F.3d 1338, 1343 (5th Cir. 1994). Plaintiffs allege that Defendants Stroman,

Lanning, Reyna, Chavez, Rogers, Swanton, Schwartz, and Frost met on May 17, 2015, to

conspire to violate the plaintiffs’ Fourth Amendment rights. Aside from fleshing out the

existence of an agreement, this claim is dependent upon the existence of a constitutional



                                                12
violation—in this case, the conspiracy claim is inherently contingent upon Plaintiffs’ Franks

claim. Because the Court has found that there are fact issues regarding what Defendants

Stroman, Lanning, Reyna, Chavez, Rogers, Schwartz, and Frost knew and why they assisted

with or completed the affidavits as they did, it would be inappropriate to dismiss Plaintiffs’

conspiracy claim at the motion to dismiss stage.

C. Bystander liability

       Plaintiffs allege in the Omnibus Response, for the first time, that each individual

defendant (1) knew that fellow officers were arresting the plaintiffs without probable cause; (2)

had an opportunity to prevent the harm; and (3) chose not to act. Pls.’ Omnibus Resp. at 75–76.

As with Plaintiffs’ Franks and conspiracy claims, a bystander liability claim is dependent on the

individual defendants’ state of mind—whether they deliberately or recklessly included false

information in the warrant affidavit. As such, dismissal of this claim against Defendants

Stroman, Lanning, Reyna, Chavez, Rogers, Schwartz and Frost is inappropriate at this stage.

D. Municipal liability

  i.   Final Policymakers: Defendants Stroman and Reyna

       Municipalities, including counties and cities, may be liable under § 1983. Hampton Co.

Nat’l Sur., LLC v. Tunica Cnty., 543 F.3d 221, 224 (5th Cir. 2008). In a § 1983 lawsuit against a

municipality, a plaintiff must show that his constitutional injury was the result of official policy,

custom, or the act of an official policymaker. Monell v. Dep’t of Social Servs., 436 U.S. 658,

690–91 (1978). Municipalities such as the City of Waco and McLennan County cannot be liable

under a theory of respondeat superior, however. Piotrowski v. City of Houston, 237 F.3d 567,

578 (5th Cir. 2001). Municipal liability under § 1983 requires proof of three elements: (1) an

official policy or custom, of which (2) a policy maker can be charged with actual or constructive



                                                 13
knowledge, and (3) a constitutional violation whose moving force is that policy or custom.

Pineda v. City of Houston, 291 F.3d 325, 328 (5th Cir. 2002); see also Valle v. City of Houston,

613 F.3d 536, 541–42 (5th Cir. 2010).

       In the instant case, the plaintiffs invoke the single decision exception identified in

Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986). In Pembaur, the Supreme Court held

that municipal liability under § 1983 may attach out of isolated decisions or actions taken by

municipal policymakers. See id.; Milam v. City of San Antonio, 113 F. App’x 622, 626 (5th Cir.

2004) (“[P]laintiffs can hold municipalities liable for single instances of conduct perpetrated by

the policymakers themselves; such one-time conduct can represent official ‘policy’ even though

it does not necessarily form part of a plan or rule developed to govern all like occasions.”).

       The parties do not dispute that Defendant Stroman is the City’s policymaker with regard

to the events at Twin Peaks. Plaintiffs allege that Defendant Stroman, acting as chief of police,

communicated about the incident with Defendant Reyna and ordered the arrests of the plaintiffs.

Am. Compl. at 15–16. Plaintiffs allege that Defendant Stroman acted upon Defendant “Reyna’s

representation alone and no specific facts linking each individual motorcyclist to any criminal

activity” Id. Plaintiffs also allege that Stroman deliberately or recklessly “caused an affidavit

against each Plaintiff to be presented to the Magistrate Judge that [Stroman] knew to be

materially false and misleading.” Id. at 58. While the Amended Complaint is unclear as to the

issue of Stroman’s knowledge and state of mind, Plaintiffs’ allegations are facially sufficient to

state a claim for municipal liability at the motion to dismiss stage.

       Defendants cite Doerr v. Sisson in support of their argument that a final policymaker’s

tangential involvement with the preparation or approval of a warrant application does not satisfy

the single decision exception. 563 F. App’x 291, 294–295 (5th Cir. 2014). Doerr, however, dealt



                                                 14
with a motion for summary judgment, not a motion to dismiss. Because that case was more fully

developed, the court was able to address the true extent of the final policymaker’s actions. In the

instant case, the parties have not had an opportunity to resolve factual disputes regarding the

exact nature of Stroman’s involvement in the arrests, and as such, dismissal is inappropriate.

       Plaintiffs also argue that Defendant Reyna is the final policymaker for McLennan County

with regard to the events at Twin Peaks. The County and Reyna dispute this. Local government

liability in this context is guided by two considerations. McMillian v. Monroe Cnty., 520 U.S.

781, 785 (1997). First, a court must ask “whether governmental officials are final policymakers

for the local government in a particular area, or on a particular issue.” Id. (citing Jett v. Dallas

Indep. Sch. Dist., 491 U.S. 701, 738 (1989)) (holding a court must identify “those officials who

have the power to make official policy on a particular issue”); St. Louis v. Praprotnik, 485 U.S.

112, 123 (1988) (“[T]he challenged action must have been taken pursuant to a policy adopted by

the official or officials responsible under state law for making policy in that area of the

[municipality’s] business.”). Second, a court looks to relevant state law. Id. (citing Jett, 491 U.S.

at 737 (“‘[W]hether a particular official has “final policymaking authority” is a question of state

law’” (quoting Praprotnik, 485 U.S. at 123))).

       Here, the question is whether Defendant Reyna possessed final policymaking authority in

the area of ordering arrests. Beyond Plaintiffs’ bald conclusion that Reyna had the authority to

order the police to make the arrests, there is nothing more before the Court to satisfy this factor.

The Fifth Circuit has held that in Texas, the county sheriff is the county’s final policymaker in

the area of law enforcement—not the district attorney. Turner v. Upton Cnty., 915 F.2d 133, 136

(5th Cir. 1990) (citing Familias Unidas v. Briscoe, 619 F.2d 391, 404 (5th Cir. 1980)). “Among

other responsibilities he is charged with preserving the peace in his jurisdiction and arresting all



                                                 15
offenders.” Id. (citing Tex. Code Crim. P. arts. 2.13, 2.17). The sheriff is McLennan County’s

final policymaker in this area, and he can “define objectives and choose the means of achieving

them” without county supervision. Rhode v. Denson, 776 F.2d 107, 109 (5th Cir. 1985).

        In sum, Plaintiffs allege that Reyna wrongly determined that the plaintiffs should be

arrested based only on their presence at Twin Peaks. As discussed above, the sheriff—not the

district attorney—is the final policymaker regarding “preserving the peace and arresting all

offenders.” Turner, 915 F.2d at 136 (emphasis added); Tex. Code Crim. P. arts. 2.17 (“Each

sheriff . . . shall arrest all offenders against the laws of the State, in his view or hearing, and take

them before the proper court for examination or trial . . . . He shall apprehend and commit to jail

all offenders, until an examination or trial can be had.”) Thus, regardless of Reyna’s involvement

in helping to decide whether the arrests should be made, he did not have authority to make

municipal policy. Pembaur, 475 U.S. at 480.

        Plaintiffs argue that Reyna is McLennan County’s final policymaker because he “was

responsible for devising the overall prosecutorial goals and strategies” of the County on the day

of the incident. Pls.’ Omnibus Resp. at 81. Even assuming that is accurate, Reyna still cannot be

the final policymaker in this context because Plaintiffs complain of wrongful arrests, not of

wrongful prosecution. Thus, Reyna’s prosecutorial goals and strategies are irrelevant to whether

he was the final policymaker in the area of ordering and making arrests, because he had no

authority to dictate policy in that area. Accordingly, the County cannot be held liable for Reyna’s

individual actions.

 ii.    Custom or Policy through Ratification of Conduct

        Plaintiffs argue that the City is liable for “the unconstitutional acts of Defendants Chavez,

Rogers, and Swanton” because Defendant Stroman, the City’s final policymaker, knew of and



                                                  16
ratified their actions. Am. Compl. at 65-66. Plaintiffs also allege that the County is, for the same

reasons, liable for Defendant Reyna’s conduct. Id. at 54. Under certain circumstances, the Fifth

Circuit has held that a single decision by a policy maker or a single incident of a constitutional

deprivation may constitute a policy for which a municipality may be liable under § 1983. See

Brown v. Bryan Cnty., 219 F.3d 450, 459 (5th Cir. 2000); Grandstaff v. City of Borger, 767 F.2d

161, 171 (5th Cir. 1985).

       In Grandstaff, the Fifth Circuit permitted a jury to find a municipal policy after hearing

evidence describing an extraordinary series of violent events and the subsequent failure to

discipline officers involved in those events. 767 F.2d at 171–72. The Fifth Circuit’s reasoning in

Grandstaff was heavily influenced by the extreme facts of that case:

       [I]n response to a minor traffic violation, three patrol cars engaged in a high speed
       chase during which they fired wildly at the suspected misdemeanant; the object of
       this chase took refuge on an innocent person’s ranch, where the entire night shift
       of the city police force converged and proceeded to direct hails of gunfire at
       anything that moved; although nobody except the police was ever shown to have
       fired a shot, the innocent rancher was killed when the police shot him in the back
       as he was emerging from his own vehicle; after this “incompetent and
       catastrophic performance,” which involved a whole series of abusive acts, the
       officers’ supervisors “denied their failures and concerned themselves only with
       unworthy, if not despicable, means to avoid legal liability.”

Coon v. Ledbetter, 780 F.2d 1158, 1161 (5th Cir. 1986) (internal citations omitted).

       Subsequent Fifth Circuit cases emphasize that the rationale presented in Grandstaff may

only be applied to cases with equally extreme factual circumstances. Id. at 1161–62; see also

Castro v. McCord, 259 F. App’x 664, 669 (5th Cir. 2007); Snyder v. Trepagnier, 142 F.3d 791,

797–98 (5th Cir. 1998); Stokes v. Bullins, 844 F.2d 269, 274 n.8 (1988). In cases without equally

extreme facts, the Fifth Circuit does not permit an inference of an unconstitutional custom or

policy from a municipality’s failure to discipline an officer for a single incident. See Fraire v.




                                                17
City of Arlington, 957 F.2d 1268, 1278–79 (5th Cir. 1992) (discussing Berry v. McLemore, 670

F.2d 30 (5th Cir. 1982)).

       Plaintiffs allege that multiple law enforcement agencies engaged in a “conspiracy of epic

proportions” to perpetrate a mass violation of constitutional rights of 177 individuals. Am.

Compl. at 9. City and County officials “doubled down on the original narrative by continuing to

force feed the media the fiction that all those arrested . . . were criminal gang members who had

descended on Waco and McLennan County and declared war.” Pls.’ Omnibus Resp. at 87.

Plaintiffs point out that no policymaker of the City or the County questioned the wrongful

conduct in any way, nor has any City or County employee been disciplined.

       In the instant case, law enforcement officials arrested a large number of people in the

confusing aftermath of a melee involving many injuries and multiple shootings in a group of

hundreds of motorcyclists. Plaintiffs make no allegation of a culture of recklessness at the City or

County. See Snyder, 142 F.3d at 798 (“The shooting of Snyder . . . hardly rises to the level of the

‘extreme factual circumstances’ presented in Grandstaff—particularly given the absence of

evidence suggesting a culture of recklessness in the NOPD.”) The plaintiffs make no allegation

of wanton violence on the part of law enforcement, as occurred in Grandstaff. The fact that a

policymaker defends conduct that is later shown to be unlawful “does not necessarily incur

liability on behalf of the municipality.” Peterson v. City of Ft. Worth, 588 F.3d 838, 848 (5th Cir.

2009) (citing Coon, 780 F.2d at 1161–62). Even if this Court subsequently finds that the arrests

at issue were unconstitutional, the facts alleged are not remotely close to the reckless violence

and abuse of power discussed in Grandstaff.




                                                18
 iii.   Unlawful detention

        Plaintiffs briefly allege that policymakers in the City and County were aware that the

plaintiffs were detained without probable cause yet refused to release Plaintiffs from custody.

Am. Compl. at 66-67. Again, “municipal liability under section 1983 requires proof of three

elements: a policymaker; an official policy; and a violation of constitutional rights whose

‘moving force’ is the policy or custom.” Piotrowski, 237 F.3d at 578 (citing Monell, 436 U.S.

658 (1978)). “Consequently, the unconstitutional conduct must be directly attributable to the

municipality through some sort of official action or imprimatur; isolated unconstitutional actions

by municipal employees will almost never trigger liability.” Id. (citing Bennett v. City of Slidell,

728 F.2d 762, 768 n.3 (5th Cir. 1984)).

        Here, Plaintiffs offer almost no discussion of this claim in their live pleading or in their

briefs addressing the motions to dismiss. They do not identify a policy or custom of the City or

County that was the driving force behind the alleged constitutional violation. Nor do Plaintiffs

offer a Pembaur theory as to this claim, and as such, allege only the-defendant-unlawfully-

harmed-me accusation barred by Iqbal. 556 U.S. at 678. The claim is subject to dismissal for this

reason alone.

        Additionally, Plaintiffs’ primary authority for their claim is Baker v. McCollan, 443 U.S.

137 (1979). Plaintiffs appear to argue that their detention without probable cause violates their

right to due process. Pls.’ Omnibus Sur-Reply at 18 (citing Baker 443 U.S. at 144 (“[D]etention

pursuant to a valid warrant but in the face of repeated protests of innocence will, after the lapse

of a certain amount of time, deprive the accused of liberty without due process of law.”)). In the

broader context of that quote, the Court noted that the “certain amount of time” depends on the




                                                19
pretrial procedural protections provided to criminal defendants, such as the rights to a speedy

trial and habeas corpus. Baker, 443 U.S. at 144. The Court further noted that:

        The Constitution does not guarantee that only the guilty will be arrested. If it did,
        § 1983 would provide a cause of action for every defendant acquitted—indeed,
        for every suspect released. Nor are the manifold procedural protections afforded
        criminal defendants under the Bill of Rights “without limits.” Patterson v. New
        York, 432 U.S. 197, 208 (1977). “Due process does not require that every
        conceivable step be taken, at whatever cost, to eliminate the possibility of
        convicting an innocent person.” Ibid.

Id. at 145.

        Plaintiffs do not allege in this claim that any particular defendant deprived them of any

specific procedural protection in state court, such as the right to counsel, access to court, their

speedy trial rights, or the right to habeas corpus, nor do they suggest that the defendants held

them in violation of a court order. In the absence of any meaningful discussion of the

applicability of Baker, this is a purely conclusory argument in support of a conclusory claim.

Moreover, Baker does not stand for a freestanding right against detention in the face of a

criminal defendant’s sincere protestations of innocence. Nor does Baker create municipal

liability for continued detention. As such, Plaintiffs fail to state a claim of unlawful detention.



                                        IV. CONCLUSION

        Accordingly, it is ORDERED Defendant Frost and Schwartz’s Motion to Dismiss (ECF

No. 45) is hereby DENIED. The City Defendants’ Joint Motion to Dismiss (ECF No. 46) is

GRANTED in part and DENIED in part, in accordance with this Order. Defendant Reyna and

McLennan County’s Motion to Dismiss (ECF No. 47) is GRANTED in part and DENIED in

part, in accordance with this Order. This case is referred to the Magistrate Judge for management

of limited discovery in accordance with this Order.



                                                  20
      The claims that are not dismissed and that remain are:

  (1) Plaintiffs’ Fourth Amendment Franks claim against Defendants Stroman, Lanning, Reyna,

      Chavez, Rogers, Schwartz, and Frost;

  (2) Plaintiffs’ conspiracy claims against Defendants Stroman, Lanning, Reyna, Chavez,

      Rogers, Schwartz, and Frost;

  (3) Plaintiffs’ bystander liability claims against Defendants Stroman, Lanning, Reyna,

      Chavez, Rogers, Schwartz, and Frost;

  (4) Plaintiffs’ Pembaur claims against the City insofar as they relate to the surviving claims

      against Defendant Stroman.


SIGNED this 30th day of September, 2019.




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE




                                              21
